


EXHIBIT 10.6


October 20, 2014




Mr. Timothy O’Shaughnessy
1522 T Street NW
Washington, DC 20005




Dear Tim:


It is a pleasure to welcome you to Graham Holdings Company (the “Company”),
effective as of November 3, 2014 (the “Commencement Date”). You will serve as
President of the Company and will report to the Chief Executive Officer of the
Company. Your primary work location will be at the Company’s corporate
headquarters in Arlington, Virginia.


Your annualized base salary will be $750,000. You will be eligible for a
discretionary annual cash incentive bonus target of 100% of your base salary,
based on your performance and the Company’s achievement of its financial
targets; provided that any such bonus in respect of calendar year 2014 shall be
prorated to an amount equal to 1/6th of the full-year amount as a result of your
partial-year employment in 2014. All bonuses are paid at the time (which will
not be later than March 15 of the year following the year in which the
applicable bonus is earned), and subject to the same terms, as are customary for
bonuses payable to other senior-level Company executives.


On the Commencement Date, you will be granted an option (the “Option”) to
purchase 50,000 shares of the Company’s Class B Common Stock that will have an
exercise price that shall be equal to the amount determined by taking the
closing stock price per share of Class B Common Stock on the New York Stock
Exchange on the Commencement Date and increasing it by an amount that assumes a
3.5% compound annual growth rate over the maximum term of the Option, which is
ten years from the Commencement Date. The Option will be granted under and
generally subject to the terms of GHCO’s 2012 Incentive Compensation Plan, as
amended, and will be reflected in an award agreement that will generally contain
terms and conditions that are standard for the Company, except as set forth in
this letter agreement or the award agreement for such Option. Subject to your
continued employment with the Company, the Option will vest with respect to
8,333 shares on each of the first through fifth anniversaries of the
Commencement Date and will vest with respect to 8,335 shares on the sixth
anniversary of the Commencement Date. If, at any time while the Option remains
outstanding, the Company terminates your employment involuntarily for any reason
other than cause (as determined by the Company in its discretion), (i) provided
that you enter into a Separation and Release Agreement substantially in the form
attached as Exhibit A to this letter agreement (the “Separation Agreement”) and
it becomes effective and irrevocable not later than 30 days following the date
your employment terminates, you will vest in the next tranche of the Option that
is scheduled to vest after the date your employment terminates, if any, (ii) any
portion of the Option that remains unvested as of the earlier of (A) the date
the Separation Agreement becomes effective and irrevocable and (B) the 31st day
following the date your employment terminates will be forfeited, and (iii) you
will have three months (or, if shorter, through the expiration date of the
Option) following termination to exercise any vested portion of the Option. If,
at any time while the Option remains outstanding, you terminate your employment
voluntarily for any reason, any portion of the Option that remains unvested as
of such termination will be forfeited, and you will have three months (or, if
shorter, through the expiration date of the Option) following termination to
exercise any vested portion of the Option. If, at any time while the Option
remains outstanding, your employment is terminated by the Company for cause, all
unexercised portions of the Option (whether vested or unvested) will be
immediately forfeited. The Option will automatically expire on the tenth
anniversary of the Commencement Date, unless otherwise terminated prior to such
date in accordance with its terms.


You will also be granted 5,000 Performance Units in the 2013-2016 cycle, and
7,500 Performance Units in the 2015-2018 cycle. These awards will be subject to
terms and conditions that are standard for the Company, provided that if, at any
time while any of your Performance Units remain outstanding, your employment is




--------------------------------------------------------------------------------




terminated by the Company for cause, all outstanding Performance Units (whether
vested or unvested) will be immediately forfeited. Details relating to your
Performance Unit awards will be provided shortly.


You agree to be bound by the restrictive covenants set forth on Exhibit B to
this letter agreement (the “Restrictive Covenants”) to the extent set forth in
Exhibit B.


Any and all payments described in this letter agreement will be subject to
applicable federal, state, local and non-U.S. tax reporting and withholding
requirements. This letter agreement shall be interpreted such that the payments
made thereunder shall comply with, or be exempt from, Section 409A of the
Internal Revenue Code, as amended, and the Treasury Regulations and any
applicable guidance thereunder (“Section 409A”). To the extent that the Company
determines that any payment or benefit pursuant to this letter agreement or the
Separation Agreement is subject to Section 409A, such payment or benefit shall
be made at such times and in such forms as the Company determines are required
to comply with Section 409A (including, without limitation, in the case of any
amount that is payable in connection with termination of your employment, such
amount will only be paid in the event that such termination constitutes a
“separation from service” within the meaning of Section 409A and will be subject
to a six-month delay, in each case, to the extent necessary to comply with
Section 409A). However, nothing in this letter agreement shall be interpreted or
construed to transfer any liability for any tax (including a tax or penalty due
as a result of a failure to comply with Section 409A) from you to the Company or
to any other individual or entity, and the Company shall not pay any additional
payment or benefit in the event that the Company changes the time or form of
your payments or benefits in accordance with this paragraph.


The validity, interpretation, construction and performance of this letter
agreement will be governed by the laws of the State of New York (without giving
effect to any otherwise applicable conflicts of law principles). YOU AND THE
COMPANY IRREVOCABLY AGREE TO WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING,
CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF EITHER PARTY RELATED TO OR
ARISING OUT OF THIS LETTER AGREEMENT OR THE SEPARATION AGREEMENT. This letter
agreement does not constitute an employment contract. As with all employees,
your relationship with the Company is one of employment-at-will, which allows
for termination of this relationship by you or the Company for any or no reason,
at any time, with or without notice.


This letter agreement sets forth your and the Company’s entire understanding
relating to the subject matter hereof, and supersedes all prior agreements and
understandings between you and the Company. No modification, termination, or
attempted waiver of this letter agreement shall be valid unless set forth in a
writing signed by the party against whom the same is sought to be enforced.
    
Please indicate your understanding and acceptance of this letter agreement by
signing and returning one copy to me; a second copy is enclosed for your
records. If you have questions about any of these terms, please let me know. We
are very pleased that you have joined us.


            


Sincerely,
                            
/s/ Ann L. McDaniel
                                
Ann L. McDaniel
Senior Vice President




Agreed and Accepted:


/s/ Timothy O’Shaughnessy     10/21/2014


Timothy O’Shaughnessy        Date




